Citation Nr: 1014799	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
asbestos exposure; and, if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1945 to May 
1949 and from August 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that reopened and denied a 
previously-denied claim for service connection for 
asbestosis.

The Veteran's representative submitted a statement in 
December 2009 in which it asserted that the agency of 
original jurisdiction (AOJ) erred when assuming the claim was 
only for asbestosis.  The Board has accordingly concluded 
that the issue of entitlement to service connection for 
disability claimed as a residual of asbestos exposure is 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed rating decision in January 2008 denied 
service connection for asbestosis.

2.  Evidence received since the January 2008 rating decision 
is not cumulative or redundant of the evidence previously of 
record or is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for the disability claimed.

3.  There is competent medical evidence that the Veteran 
currently has benign pleural disease as a result of asbestos 
exposure.


CONCLUSIONS OF LAW

1.  As evidence received since the January 2008 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for disability claimed as a 
residual of asbestos exposure are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Benign pleural disease was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  As the Board's decision below grants reopening of 
the previously-denied claim, there is no prejudice to the 
Veteran under Kent.

As explained below, the Board has determined that reopening 
of the Veteran's claim for service connection for disability 
claimed as a residual of asbestos exposure is in order.  
Therefore, no further development is required before the 
Board decides that issue. 

The record reflects the Veteran was provided VCAA compliant 
notice in a letter mailed in December 2007 that included 
notice regarding the disability-rating and effective-date 
elements of his claim, prior to the issuance of the rating 
decision on appeal.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claim.  In this regard, 
the Board notes that service treatment records (STRs), 
service personnel records (SPRs), private medical records, VA 
medical records, and a VA compensation and pension (C&P) 
examination have been associated with the claims folder.  
Neither the Veteran nor his representative has identified any 
additional outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

New and Material Evidence

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
initially diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Residuals of Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The Adjudication Manual also 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in the manufacture and 
servicing of friction products, such as clutch facings and 
brake linings.  Also noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Background
 
Initially, the Board notes that the claim for service 
connection for asbestosis was reopened and denied in the May 
2008 rating decision on appeal.  However, because the 
reopening of a claim is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits, the Board must determine this issue on its 
own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Veteran is seeking to reopen a claim for service 
connection for disability claimed as a residual of asbestos 
exposure.

The RO issued a decision in January 2008 that denied service 
connection for asbestosis, based upon a determination that 
the Veteran did not submit additional evidence about his 
exposure to asbestos and claimed disorder was not occurred in 
nor caused by service. 

The Veteran was notified of the denial by letter but he did 
not appeal.  The January 2008 denial is accordingly the last 
final denial prior to the current claim.  38 C.F.R. 
§§ 20.302, 20.1103.

The Veteran submitted the instant claim in February 2008.  As 
stated above, the petition to reopen was granted by the May 
2008 rating decision.

The evidence associated with the claims file prior to the 
January 2008 decision included the Veteran's STRs, SPRs, and 
private medical records. 

The evidence associated with the claims file since the 
January 2008 decision includes correspondence from the 
Veteran detailing his in-service exposure to asbestos and a 
VA C&P examination for the respiratory system.  




New and Material Analysis
  
The Board finds the correspondence by the Veteran and VA C&P 
examination for the respiratory system are not cumulative or 
redundant of the evidence previously of record.  Further, the 
Veteran's correspondence regarding his in-service asbestos 
exposure is "material" in that it relates to unestablished 
facts necessary to support the claim and is sufficient to 
establish a reasonable possibility of substantiating the 
claim. This evidence is new and material as it contributes to 
a more complete picture of the circumstances surrounding the 
origin of the residuals of asbestos exposure. Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998). Accordingly, reopening 
of the claim is in order.  The Veteran's appeal is granted to 
this extent.

Service Connection Background

The Veteran asserts he has a disability due to asbestos 
exposure in service. 

SPRs show that the Veteran's occupations in service included 
boiler operator and fireman apprentice.

SPRs included the Veteran's enlistment examination in October 
1945 in which normal results were noted for the respiratory 
system.

The Veteran's SPRs also included a discharge examination in 
May 1954 in which normal results were noted upon clinical 
evaluation his lungs and chest.

Private medical records dated April 2007 to October 2007 
showed the Veteran had a computed tomography (CT) scan of his 
chest, without infusion, that indicated an abnormal screening 
of pulmonary nodules, consistent with exposure to asbestos; 
bibasilar pleural nodularity; calcified granuloma; pleural 
thickening and pleural plaques bilaterally with some of them 
calcified on the right side, consistent with a history of 
asbestos exposure; and remote granulomatous disease in the 
chest, liver, and spleen.  The reports also showed the 
Veteran wondered about asbestosis, but the private medical 
doctor stated that the lack of basal crackles and normal 
vital capacity indicated no asbestosis.

As stated above, the RO issued a decision in January 2008 
that denied service connection for asbestosis, based upon a 
determination that the Veteran did not submit additional 
evidence about his exposure to asbestos and claimed disorder 
was not occurred in nor caused by service.  In response the 
Veteran submitted the instant claim to reopen this matter in 
February 2008.  In the correspondence he stated that he was 
not aware of any asbestos exposure prior to his military 
service or after his service, to specifically include his 
work at a telephone company.  He stated that when he worked 
in the boiler room aboard ships in service, asbestos leaked 
from the wrapping around pipes and asbestos dust would spread 
throughout the room when the wrapping was broken by steam or 
valve leaks.  He furthered that on some occasions he could 
see the asbestos in the air or on his clothing.

The Veteran had a VA C&P examination for the respiratory 
system (obstructive, restrictive, and interstitial) in March 
2008 in which his claim file was reviewed by the examiner.  
Pulmonary functioning test (PFT), as noted in the medical 
record, was normal.  The Veteran was diagnosed with benign 
pleural plaque secondary to asbestos exposure while in 
service and granulomatous disease, lungs, non-asbestos 
related.  The examiner furthered that it appeared the Veteran 
had asbestos exposure in service as the CT scan of the chest 
documented calcified pleural plaque, which was typical of 
asbestos-based, benign pleural disease.  The examiner also 
stated that other radiographic findings on CT of the chest 
were not caused by asbestos exposure and no asbestosis was 
identified.

Service Connection Analysis

Based on review of the medical and lay evidence above, the 
Board finds the criteria for service connection for benign 
pleural disease are met.

In accord with the aforementioned Adjudication Manual 
requirements, the Board finds that the Veteran's military 
records, to include his occupations as boiler operator and 
fireman apprentice, demonstrate evidence of asbestos exposure 
in service; there was no pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and his 
benign pleural disease is etiologically related to his in-
service asbestos exposure.  See also VAOPGCPREC 4- 2000 
(April 13, 2000); Ashford, 10 Vet. App. 120, 123-24.

The Board acknowledges the aforementioned private medical 
opinions contained in records from April 2007 to October 2007 
that the Veteran's abnormal screening of pulmonary nodules, 
pleural thickening, and bilateral pleural plaques were 
consistent with a history of asbestos exposure and that the 
Veteran had remote granulomatous disease in the chest, liver, 
and spleen.  

The Board also acknowledges the VA examiner's opinion in 
March 2008 that the Veteran had benign pleural plaque and 
documented calcified pleural plaque, which was typical of 
asbestos-based, benign pleural disease. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In this case, the private medical doctors have identified 
various symptoms related to asbestos exposure, but did not 
attribute them to an asbestos-related disease. The VA 
physician who examined the Veteran reported a diagnosis of 
granulomatous disease, lungs, non-asbestos related.  
Therefore, service connection is not warranted for 
granulomatous disease.

However, the VA examiner's opinion in regards to benign 
pleural disease presents competent medical evidence 
etiologically linking an asbestos-related disease to the 
Veteran's in-service asbestos exposure.  Specifically, the VA 
examiner stated that it appeared the Veteran had asbestos 
exposure in service as the CT scan of the chest documented 
calcified pleural plaque, which was typical of asbestos-
based, benign pleural disease.  Therefore, the Board finds 
that service connection is warranted for benign pleural 
disease.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence presented by 
the Veteran and his representative in the form of 
correspondence to VA, to include an appellant brief 
presentation submitted in March 2010, in which it has 
generally been asserted that the Veteran has a disability 
claimed as residual of in-service asbestos exposure.  
  
A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While 
the Board has considered the statements of the Veteran and 
his representative, whether the Veteran has had a disability 
claimed as a residual of asbestos exposure during the 
pendency of this claim is a medical question that they are 
not competent to answer.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, in light of the VA examiner's 
opinion in regards to benign pleural disease, the claim must 
be granted for that disability claimed as a residual of 
asbestos exposure.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case is in favor of 
the claim and the benefit of the doubt rule is for 
application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for benign pleural disease as a residual 
of asbestos exposure is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


